Citation Nr: 0021161	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to October 
1971 and from September 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1. No competent evidence is on file which relates the 
veteran's low back disorder, first shown many years after 
service, to his period of active duty.

2. In February 1978 the RO denied entitlement to service 
connection for a bilateral knee disorder; the veteran did 
not appeal.

3. The evidence submitted since the February 1978 rating 
decision includes cumulative information which by itself 
or in connection with evidence previously assembled is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The February 1978 rating decision, which denied 
entitlement to service connection for a bilateral knee 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999).

3. Evidence submitted since the February 1978 rating decision 
in support of the veteran's application to reopen the 
claim for entitlement to service connection for a 
bilateral knee disorder is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Back Disability

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Factual Background.  The veteran's service medical records 
are negative with respect to complaints or treatment 
referable to the low back.

Post service medical records show that, in March 1979, the 
veteran sustained severe injuries as a result of an 
altercation.  He was struck violently by a 8 foot long 2x4 
stud in the left lower chest, left flank, and lateral 
abdominal regions.  

A November 1983 report of VA examination reflects that the 
veteran sustained a back injury in 1981 or 1982 which was not 
considered to be consequential.  Examination of the back 
revealed limited range of motion.  The diagnoses included 
lumbosacral strain.

A February 1997 report of VA examination reflects that the 
veteran reported a history of injuring his low back as a 
result of slipping and falling two or three rungs to the deck 
while serving aboard ship.  Examination of the spine revealed 
full range of motion, very minimal scoliosis, and mild 
increased paraspinal muscular tone in the lumbar region, more 
prominent on the left side than on the right.  The diagnoses 
included chronic low back strain which the veteran dated to 
an injury 1973.  X-ray examination demonstrated loss of 
vertebral height with undulating vertebral body contour and 
limbus-type vertebra consistent with Scheuermann's disease as 
well as disk space narrowing and osteophytosis extending from 
T10-11 through L4-5, consistent with disk degeneration.

During his December 1998 personal hearing at the RO, the 
veteran recalled that, while service aboard ship in 1972, he 
slipped and fell two or three rungs of a ladder and "blew 
out" his back when he "sat down very hard on the metal 
deck."  He testified that, although he complained of back 
pain during service, examiners did not evaluate or treat 
these complaints and no X-ray testing was performed.  The 
veteran stated that he initially learned "that he had this 
damage from the military" in the course of treatment for 
injuries which he had sustained as a result of a March 1979 
assault.  Specifically, X-ray testing was performed and the 
"doctor said there is evidence of an old crushed disk here 
at the T-12 level."  

A November 1998 statement from the veteran's chiropractor 
reflects that the veteran had been in receipt of such 
treatment since May 1996 and his complaints consisted of 
pain, stiffness, and weakness in the lower back.  The 
diagnoses were degenerative disc disease at T12-L5 with 
associated soft tissue changes as well as lumbar and 
lumbosacral subluxations with concurrent positive muscle 
findings and chronic myalgia.  

A December 1998 statement from a fellow service member 
confirms the veteran's recollection that the veteran had a 
bad fall on board ship in which he badly bruised his knee and 
bumped and bruised his back.

Analysis.  Based upon the evidence of record, the Board finds 
that competent evidence has not been submitted which 
demonstrates that the veteran's present low back pathology is 
related to active service.  A chronic back disorder is now 
shown to have been identified while the veteran was in the 
military service or until several years after his release 
from service in 1973.  The only evidence of a causal 
relationship between the veteran's current low back 
impairment and his period of active duty is his own opinion.  
While he is competent to testify that he slipped and fell 
during service and he is competent to testify as to symptoms 
he experienced in service and thereafter, he is not able to 
provide competent evidence as to a link between any current 
back pathology and any incident of his military service or 
the back symptoms he experienced in service or thereafter.  
An opinion as to such matter requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  While a VA examiner in 1997 noted that the 
veteran reported a history of injuring his low back in 
service and that the veteran attributed his current back 
pathology to this incident, the examiner offered no opinion 
as to this matter.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a low back disorder.  See 38 U.S.C.A. 
§ 5107(a).

The RO attempted to locate alternative evidence in support of 
the veteran's claim from the Navy Hospital in Naples, Italy, 
and no such records were obtained.  However, review of the 
veteran's service medical records reflects that these records 
include treatment reports from the orthopedic clinic, United 
States Naval Hospital, Naples, Italy.  The evidence of record 
does not reflect that any additional evidence exists that 
would well ground this service connection claim.  Therefore, 
the Board finds that further development is not required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court has also recently held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  


Left Knee Disorder

In February 1978 the RO denied entitlement to service 
connection for a bilateral knee disorder.  The veteran was 
notified by correspondence dated in March 1979, but did not 
appeal.  Therefore, the February 1978 rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
recently held that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, the evidence of record at the time of the 
February 1978 rating decision consisted of the veteran's 
service medical records. 

The veteran's August 1971 report of enlistment examination 
reflects that he had undergone right knee surgery which was 
NCD (not considered disqualifying).  These records also 
reflect that, at age 17, the veteran had a "growth" in his 
knee and he was in the hospital "for removal."  The service 
medical records for this period of service reflect that, in 
September 1971, the veteran complained of his left knee going 
out on him.  Objective findings included moderately large 
effusion of the left knee and questionable drawer sign.  The 
impression was osteochondritis dissecans of the left knee 
which existed prior to enlistment.  The examiner recommended 
that the veteran be administratively separated.  Similarly, a 
September 1971 Report of Medical Board reflects that the 
diagnosis of left knee osteochondritis dissecans existed 
prior to enlistment, the veteran did not meet the minimum 
standards for enlistment or induction, the veteran was unfit 
for further service by reason of physical disability, and 
that the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.  
Accordingly, the veteran was honorably discharged.

The June 1972 report of enlistment examination for the 
veteran's second period of service reflects that, in January 
1972, he had undergone an operation for osteochondritis 
dissecans.  The examiner noted that the veteran had healed 
from this surgery and his physician's note stated that he had 
fully recovered.  Similarly, the veteran reported a history 
of having a "small loose body removed from left knee ten 
months ago."  His service medical records reflect that he 
continued to seek treatment for recurrent left knee 
complaints.  A June 1973 treatment report notes persistent 
aching and swelling of the left knee.  It is also noted that 
the veteran had undergone left knee surgery for 
osteochondritis dissecans in 1970 and 1971 as well as a right 
knee arthrotomy in 1971.  Accordingly, in June 1973, the 
veteran was referred for Medical Board evaluation for 
complaints related to both his knees.  The opinion of the 
Medical Board was that the veteran had chronic complaints 
related to osteochondritis dissecans involving both his knees 
and that his condition would preclude his return to full duty 
status.  It was noted that the veteran's condition existed 
prior to enlistment and had not been aggravated by his tour 
of duty. The Medical Board's recommendation was that the 
veteran be released from active duty.

Evidence submitted since the denial of the veteran's claim in 
February 1978 includes statements in support of the claim, 
private treatment reports, and VA examination records.  The 
new evidence shows diagnoses and treatment related to the 
veteran's left knee without an opinion as whether his left 
knee disorder was incurred in or aggravated during his 
periods of active duty.

Although the recently submitted evidence includes reports of 
VA examinations indicating left knee pathology, the Board 
notes that evidence of left knee pathology was of record at 
the time of the prior rating decision.  There is no new 
medical evidence demonstrating that the veteran's current 
left knee disorder is related to active service.  Therefore, 
as the information provided in support of the application to 
reopen the claim for service connection is cumulative of 
evidence previously considered, the Board finds "new and 
material" evidence has not been submitted.  The information 
provided does not bear substantially on the specific matter 
under consideration and need not be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

The Board further finds that the veteran has not indicated 
the existence of available evidence not yet obtained which 
would bear on the specific matter under consideration.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 
F.3d 1483; Epps, 9 Vet. App. at 344.


ORDER

Service connection for a low back disorder is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

